Citation Nr: 1535983	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-23 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board remanded this issue in August 2014 for further evidentiary development. Thereafter, the RO readjudicated the claim as reflected in the February 2015 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination in January 2015 with respect to his service connection claim for a right ankle disorder.  The examiner determined that the Veteran's current diagnosis of osteoarthritis of the right was less likely as not related to active military service and caused by or aggravated by a service-connected disability.  Her rationale for the opinion was based on the fact that osteoarthritis is part of the normal aging process.  The Board observes that the Merck Manual notes that although osteoarthritis becomes more common with aging it is not caused simply by the wear and tear that occurs with years of joint use, but may include other factors such as single or repeated injury, abnormal motion, metabolic disorders, joint infection, or another joint disorder.  See Merck Manuals Consumer Version, Musculoskeletal and Connective Tissue Disorders, Joint Disorders, Osteoarthritis (November 2012 Online Ed.).  Service treatment records document that the Veteran injured the right ankle on several occasions during service.  See Service treatment records dated in February 1986, March 1986, February 1992 and February 1998.  Furthermore, the evidence shows that the reported that his right ankle was injured from repeated jumping in the 1990s.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with respect to his service connection claim for a right ankle disorder by an orthopedist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following:

a. Whether the Veteran's current osteoarthritis of the right ankle and/or any other disability of the right ankle found on examination is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or related to the Veteran's active military service to include the documented injuries to the right ankle.  

b. If the answer to question (a) is negative, then whether the Veteran's current osteoarthritis of the right ankle and/or any other disability of the right ankle found on examination is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's service-connected disability or disabilities to include any altered gait. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss any lay statements of Veteran regarding symptoms of right ankle pain in service with continuous or recurrent symptoms since discharge from service and whether this right ankle pain is at least as likely as not related or attributable to the Veteran's current right ankle disorder.  The examiner should also comment on whether the Veteran's service from 1985 to 2001 encompasses a time period that is part of the aging process that would cause the current osteoarthritis.

2. Upon completion of the foregoing, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


